Exhibit 10.11(e)

Execution Version
 
GUARANTEE AND COLLATERAL AGREEMENT
dated as of
April 18, 2008
among
TRM CORPORATION,
the Subsidiaries of the Issuer
from time to time party hereto
and
LAMPE, CONWAY & CO., LLC
as Collateral Agent
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I
       
 
       
Definitions
       
 
       
SECTION 1.01. Securities Purchase Agreement
    1  
SECTION 1.02. Other Defined Terms
    1  
 
       
ARTICLE II
       
 
       
Guarantee
       
 
       
SECTION 2.01. Guarantee
    4  
SECTION 2.02. Guarantee of Payment
    5  
SECTION 2.03. No Limitations, Etc.
    5  
SECTION 2.04. Reinstatement
    6  
SECTION 2.05. Agreement To Pay; Subrogation
    6  
SECTION 2.06. Information
    6  
 
       
ARTICLE III
       
 
       
Pledge of Securities
       
 
       
SECTION 3.01. Pledge
    6  
SECTION 3.02. Delivery of the Pledged Collateral
    7  
SECTION 3.03. Representations, Warranties and Covenants
    8  
SECTION 3.04. Certification of Limited Liability Company Interests and Limited
Partnership Interests
    9  
SECTION 3.05. Denominations
    9  
SECTION 3.06. Voting Rights; Dividends and Interest, Etc.
    9  
 
       
ARTICLE IV
       
 
       
Security Interests in Personal Property
       
 
       
SECTION 4.01. Security Interest
    12  
SECTION 4.02. Representations and Warranties
    13  
SECTION 4.03. Covenants
    15  
SECTION 4.04. Other Actions
    18  
SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral
    21  

 



--------------------------------------------------------------------------------



 



              Page
ARTICLE V
       
 
       
Remedies
       
 
       
SECTION 5.01. Remedies Upon Default
    22  
SECTION 5.02. Application of Proceeds
    24  
SECTION 5.03. Grant of License to Use Intellectual Property
    25  
SECTION 5.04. Securities Act, Etc.
    25  
 
       
ARTICLE VI
       
 
       
Indemnity, Subrogation and Subordination
       
 
       
SECTION 6.01. Indemnity and Subrogation
    26  
SECTION 6.02. Contribution and Subrogation
    26  
SECTION 6.03. Subordination
    27  
 
       
ARTICLE VII
       
 
       
Miscellaneous
       
 
       
SECTION 7.01. Notices
    27  
SECTION 7.02. Security Interest Absolute
    27  
SECTION 7.03. Survival of Agreement
    28  
SECTION 7.04. Limitation by Law
    28  
SECTION 7.05. Binding Effect; Several Agreement
    28  
SECTION 7.06. Successors and Assigns
    28  
SECTION 7.07. Collateral Agent’s Fees and Expenses; Indemnification
    28  
SECTION 7.08. Collateral Agent Appointed Attorney-in-Fact
    29  
SECTION 7.09. Applicable Law
    30  
SECTION 7.10. Waivers; Amendment
    30  
SECTION 7.11. WAIVER OF JURY TRIAL
    31  
SECTION 7.12. Severability
    31  
SECTION 7.13. Counterparts
    31  
SECTION 7.14. Headings
    31  
SECTION 7.15. Jurisdiction; Consent to Service of Process
    31  
SECTION 7.16. Termination or Release
    32  
SECTION 7.17. Additional Subsidiaries
    33  
SECTION 7.18. Right of Setoff
    33  

 



--------------------------------------------------------------------------------



 



     
Schedules
   
 
   
Schedule I
  Subsidiary Guarantors
Schedule II
  Equity Interests; Pledged Debt Securities
Schedule III
  Intellectual Property
 
   
Exhibits
   
 
   
Exhibit A
  Form of Supplement
Exhibit B
  Form of Perfection Certificate

 



--------------------------------------------------------------------------------



 



          GUARANTEE AND COLLATERAL AGREEMENT dated as of April 18, 2008 (this
“Agreement”), among TRM CORPORATION., an Oregon corporation (the “Issuer”), the
Subsidiaries of the Issuer from time to time party hereto and LAMPE, CONWAY &
CO., LLC (“Lampe”), as collateral agent (in such capacity, the “Collateral
Agent”).
PRELIMINARY STATEMENT
          Reference is made to the Securities Purchase Agreement dated as of
April 18, 2008 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Securities Purchase Agreement”), among the
Issuer, the purchasers from time to time party thereto (each a “Purchaser” and
collectively, the “Purchasers”) and Lampe, as administrative agent (in such
capacity, the “Administrative Agent”) and Collateral Agent.
          The Purchasers (such term and each other capitalized term used but not
defined in this preliminary statement having the meaning given or ascribed to it
in Article I) have agreed to purchase Notes of the Issuer pursuant to, and upon
the terms and conditions specified in, the Securities Purchase Agreement. The
obligations of the Purchaser to purchase the Notes are conditioned upon, among
other things, the execution and delivery of this Agreement by the Issuer and
each Subsidiary Guarantor. Each Subsidiary Guarantor is an affiliate of the
Issuer, will derive substantial benefits from the sale of the Notes by the
Issuer pursuant to the Securities Purchase Agreement and is willing to execute
and deliver this Agreement in order to induce the Purchasers to purchase such
Notes. Accordingly, the parties hereto agree as follows:
ARTICLE I
Definitions
          SECTION 1.01. Securities Purchase Agreement. (a) Capitalized terms
used in this Agreement and not otherwise defined herein have the meanings set
forth in the Securities Purchase Agreement. All capitalized terms defined in the
New York UCC (as such term is defined herein) and not defined in this Agreement
have the meanings specified therein. Except where the usage dictates otherwise,
all references to the Uniform Commercial Code shall mean the New York UCC.
          (b) The rules of construction specified in Section 1.02 of the
Securities Purchase Agreement also apply to this Agreement.
          SECTION 1.02. Other Defined Terms. As used in this Agreement, the
following terms have the meanings specified below:
          “Accounts Receivable” shall mean all Accounts and all right, title and
interest in any returned goods, together with all rights, titles, securities and
guarantees with respect thereto, including any rights to stoppage in transit,
replevin, reclamation and

 



--------------------------------------------------------------------------------



 



resales, and all related security interests, liens and pledges, whether
voluntary or involuntary, in each case whether now existing or owned or
hereafter arising or acquired.
          “Administrative Agent” shall have the meaning assigned to such term in
the preliminary statement.
          “Article 9 Collateral” shall have the meaning assigned to such term in
Section 4.01.
          “Collateral” shall mean the Article 9 Collateral and the Pledged
Collateral.
          “Collateral Agent” shall have the meaning assigned to such term in the
preamble.
          “Copyright License” shall mean any written agreement, now or hereafter
in effect, granting any right to any third person under any copyright now or
hereafter owned by any Grantor or that such Grantor otherwise has the right to
license, or granting any right to any Grantor under any copyright now or
hereafter owned by any third person, and all rights of such Grantor under any
such agreement.
          “Copyrights” shall mean all of the following now owned or hereafter
acquired by any Grantor: (a) all copyright rights in any work subject to the
copyright laws of the United States or any other country, whether as author,
assignee, transferee or otherwise, and (b) all registrations and applications
for registration of any such copyright in the United States or any other
country, including registrations, recordings, supplemental registrations and
pending applications for registration in the United States Copyright Office (or
any successor office or any similar office in any other country), including
those listed on Schedule III.
          “Federal Securities Laws” shall have the meaning assigned to such term
in Section 5.04.
          “General Intangibles” shall mean all choses in action and causes of
action and all other intangible personal property of any Grantor of every kind
and nature (other than Accounts) now owned or hereafter acquired by any Grantor,
including all rights and interests in partnerships, limited partnerships,
limited liability companies and other unincorporated entities, corporate or
other business records, indemnification claims, contract rights (including
rights under leases, whether entered into as lessor or lessee, Hedging
Agreements and other agreements), Intellectual Property, goodwill,
registrations, franchises, tax refund claims and any letter of credit,
guarantee, claim, security interest or other security held by or granted to any
Grantor to secure payment by an Account Debtor of any of the Accounts.
          “Grantors” shall mean the Issuer and the Subsidiary Guarantors.
          “Intellectual Property” shall mean all intellectual and similar
property of any Grantor of every kind and nature now owned or hereafter acquired
by any Grantor,

 



--------------------------------------------------------------------------------



 



including inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade
secrets, confidential or proprietary technical and business information,
know-how, show-how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing.
          “Issuer” shall have the meaning assigned to such term in the preamble.
          “License” shall mean any Patent License, Trademark License, Copyright
License or other license or sublicense agreement relating to Intellectual
Property to which any Grantor is a party, including those listed on
Schedule III.
          “New York UCC” shall mean the Uniform Commercial Code as from time to
time in effect in the State of New York.
          “Patent License” shall mean any written agreement, now or hereafter in
effect, granting to any third person any right to make, use or sell any
invention on which a patent, now or hereafter owned by any Grantor or that any
Grantor otherwise has the right to license, is in existence, or granting to any
Grantor any right to make, use or sell any invention on which a patent, now or
hereafter owned by any third person, is in existence, and all rights of any
Grantor under any such agreement.
          “Patents” shall mean all of the following now owned or hereafter
acquired by any Grantor: (a) all letters patent of the United States or the
equivalent thereof in any other country, all registrations and recordings
thereof, and all applications for letters patent of the United States or the
equivalent thereof in any other country, including registrations, recordings and
pending applications in the United States Patent and Trademark Office (or any
successor or any similar offices in any other country), including those listed
on Schedule III, and (b) all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein.
          “Perfection Certificate” shall mean a certificate substantially in the
form of Exhibit B hereto, completed and supplemented with the schedules and
attachments contemplated thereby, and duly executed by a Responsible Officer of
the Issuer.
          “Pledged Collateral” shall have the meaning assigned to such term in
Section 3.01.
          “Pledged Debt Securities” shall have the meaning assigned to such term
in Section 3.01.
          “Pledged Securities” shall mean any promissory notes, stock
certificates or other securities now or hereafter included in the Pledged
Collateral, including all certificates, instruments or other documents
representing or evidencing any Pledged Collateral.

 



--------------------------------------------------------------------------------



 



          “Pledged Stock” shall have the meaning assigned to such term in
Section 3.01.
          “Purchaser” shall have the meaning assigned to it in the Securities
Purchase Agreement.
          “Secured Parties” shall mean (a) the Purchasers, (b) the
Administrative Agent, (c) the Collateral Agent, (d) the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Transaction
Document and (e) the successors and assigns of each of the foregoing.
          “Security Interest” shall have the meaning assigned to such term in
Section 4.01.
          “Subsidiary Guarantor” shall mean (a) the Subsidiaries identified on
Schedule I hereto as Subsidiary Guarantors and (b) each other Subsidiary that
becomes a party to this Agreement as a Subsidiary Guarantor after the Closing
Date.
          “Trademark License” shall mean any written agreement, now or hereafter
in effect, granting to any third person any right to use any trademark now or
hereafter owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any trademark now or
hereafter owned by any third person, and all rights of any Grantor under any
such agreement.
          “Trademarks” shall mean all of the following now owned or hereafter
acquired by any Grantor: (a) all trademarks, service marks, trade names,
corporate names, company names, business names, fictitious business names, trade
styles, trade dress, logos, other source or business identifiers, designs and
general intangibles of like nature, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all registration and
recording applications filed in connection therewith, including registrations
and registration applications in the United States Patent and Trademark Office
(or any successor office) or any similar offices in any State of the United
States or any other country or any political subdivision thereof, and all
extensions or renewals thereof, including those listed on Schedule III, (b) all
goodwill associated therewith or symbolized thereby and (c) all other assets,
rights and interests that uniquely reflect or embody such goodwill.
ARTICLE II
Guarantee
          SECTION 2.01. Guarantee. Each Subsidiary Guarantor unconditionally
guarantees, jointly with the other Subsidiary Guarantors and severally, as a
primary obligor and not merely as a surety, the due and punctual payment and
performance of the Obligations. Each Subsidiary Guarantor further agrees that
the Obligations may be extended or renewed, in whole or in part, without notice
to or further assent from it, and that it will remain bound upon its guarantee
notwithstanding any extension or renewal of

 



--------------------------------------------------------------------------------



 



any Obligation. Each Subsidiary Guarantor waives presentment to, demand of
payment from and protest to the Issuer or any other Loan Party of any
Obligation, and also waives notice of acceptance of its guarantee and notice of
protest for nonpayment.
          SECTION 2.02. Guarantee of Payment. Each Subsidiary Guarantor further
agrees that its guarantee hereunder constitutes a guarantee of payment when due
and not of collection, and waives any right to require that any resort be had by
the Collateral Agent or any other Secured Party to any security held for the
payment of the Obligations or to any balance of any Deposit Account or credit on
the books of the Collateral Agent or any other Secured Party in favor of the
Issuer or any other person.
          SECTION 2.03. No Limitations, Etc. (a) Except for termination of a
Subsidiary Guarantor’s obligations hereunder as expressly provided in
Section 7.16, the obligations of each Subsidiary Guarantor hereunder shall not
be subject to any reduction, limitation, impairment or termination for any
reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise. Without limiting the
generality of the foregoing, the obligations of each Subsidiary Guarantor
hereunder shall not be discharged or impaired or otherwise affected by (i) the
failure of the Collateral Agent or any other Secured Party to assert any claim
or demand or to enforce any right or remedy under the provisions of any
Transaction Document or otherwise, (ii) any rescission, waiver, amendment or
modification of, or any release from any of the terms or provisions of, any
Transaction Document or any other agreement, including with respect to any other
Subsidiary Guarantor under this Agreement, (iii) the release of, or any
impairment of or failure to perfect any Lien on or security interest in, any
security held by the Collateral Agent or any other Secured Party for the
Obligations or any of them, (iv) any default, failure or delay, willful or
otherwise, in the performance of the Obligations or (v) any other act or
omission that may or might in any manner or to any extent vary the risk of any
Subsidiary Guarantor or otherwise operate as a discharge of any Subsidiary
Guarantor as a matter of law or equity (other than the indefeasible payment in
full in cash of all the Obligations). Each Subsidiary Guarantor expressly
authorizes the Collateral Agent to take and hold security for the payment and
performance of the Obligations, to exchange, waive or release any or all such
security (with or without consideration), to enforce or apply such security and
direct the order and manner of any sale thereof in its sole discretion or to
release or substitute any one or more other guarantors or obligors upon or in
respect of the Obligations, all without affecting the obligations of any
Subsidiary Guarantor hereunder.
          (b) To the fullest extent permitted by applicable law, each Subsidiary
Guarantor waives any defense based on or arising out of any defense of the
Issuer or any other Loan Party or the unenforceability of the Obligations or any
part thereof from any cause, or the cessation from any cause of the liability of
the Issuer or any other Loan Party, other than the indefeasible payment in full
in cash of all the Obligations. The Collateral Agent and the other Secured
Parties may, at their election, foreclose on any security held by one or more of
them by one or more judicial or nonjudicial sales, accept an assignment of any
such security in lieu of foreclosure, compromise or adjust any part

 



--------------------------------------------------------------------------------



 



of the Obligations, make any other accommodation with the Issuer or any other
Loan Party or exercise any other right or remedy available to them against the
Issuer or any other Loan Party, without affecting or impairing in any way the
liability of any Subsidiary Guarantor hereunder except to the extent the
Obligations have been fully and indefeasibly paid in full in cash. To the
fullest extent permitted by applicable law, each Subsidiary Guarantor waives any
defense arising out of any such election even though such election operates,
pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Subsidiary
Guarantor against the Issuer or any other Loan Party, as the case may be, or any
security.
          SECTION 2.04. Reinstatement. Each Subsidiary Guarantor agrees that its
guarantee hereunder shall continue to be effective or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any Obligation is
rescinded or must otherwise be restored by the Collateral Agent or any other
Secured Party upon the bankruptcy or reorganization of the Issuer, any other
Loan Party or otherwise.
          SECTION 2.05. Agreement To Pay; Subrogation. In furtherance of the
foregoing and not in limitation of any other right that the Collateral Agent or
any other Secured Party has at law or in equity against any Subsidiary Guarantor
by virtue hereof, upon the failure of the Issuer or any other Loan Party to pay
any Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Subsidiary Guarantor
hereby promises to and will forthwith pay, or cause to be paid, to the
Collateral Agent for distribution to the applicable Secured Parties in cash the
amount of such unpaid Obligation. Upon payment by any Subsidiary Guarantor of
any sums to the Collateral Agent as provided above, all rights of such
Subsidiary Guarantor against the Issuer or any other Subsidiary Guarantor
arising as a result thereof by way of right of subrogation, contribution,
reimbursement, indemnity or otherwise shall in all respects be subject to
Article VI.
          SECTION 2.06. Information. Each Subsidiary Guarantor assumes all
responsibility for being and keeping itself informed of the Issuer’s and each
other Loan Party’s financial condition and assets and of all other circumstances
bearing upon the risk of nonpayment of the Obligations and the nature, scope and
extent of the risks that such Subsidiary Guarantor assumes and incurs hereunder,
and agrees that neither the Collateral Agent nor any other Secured Party will
have any duty to advise such Subsidiary Guarantor of information known to it or
any of them regarding such circumstances or risks.
ARTICLE III
Pledge of Securities
          SECTION 3.01. Pledge. As security for the payment or performance, as
the case may be, in full of the Obligations, each Grantor hereby assigns and
pledges to the Collateral Agent, and its successors and assigns, for the

 



--------------------------------------------------------------------------------



 



ratable benefit of the Secured Parties, and hereby grants to the Collateral
Agent, and its successors and assigns, for the ratable benefit of the Secured
Parties, a security interest in, all of such Grantor’s right, title and interest
in, to and under (a)(i) the Equity Interests owned by such Grantor on the date
hereof (including all such Equity Interests listed on Schedule II), (ii) any
other Equity Interests obtained in the future by such Grantor and (iii) the
certificates representing all such Equity Interests (all the foregoing
collectively referred to herein as the “Pledged Stock”); provided, however, that
the Pledged Stock shall not include more than 66% of the issued and outstanding
voting Equity Interests of any Foreign Subsidiary, (b)(i) the debt securities
held by such Grantor on the date hereof (including all such debt securities
listed opposite the name of such Grantor on Schedule II), (ii) any debt
securities in the future issued to such Grantor and (iii) the promissory notes
and any other instruments evidencing such debt securities (all the foregoing
collectively referred to herein as the “Pledged Debt Securities”), (c) all other
property that may be delivered to and held by the Collateral Agent pursuant to
the terms of this Section 3.01, (d) subject to Section 3.06, all payments of
principal or interest, dividends, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of, in exchange
for or upon the conversion of, and all other Proceeds received in respect of,
the securities referred to in clauses (a) and (b) above, (e) subject to
Section 3.06, all rights and privileges of such Grantor with respect to the
securities and other property referred to in clauses (a), (b), (c) and
(d) above, and (f) all Proceeds of any of the foregoing (the items referred to
in clauses (a) through (f) above being collectively referred to as the “Pledged
Collateral”).
          TO HAVE AND TO HOLD the Pledged Collateral, together with all right,
title, interest, powers, privileges and preferences pertaining or incidental
thereto, unto the Collateral Agent, its successors and assigns, for the ratable
benefit of the Secured Parties, forever; subject, however, to the terms,
covenants and conditions hereinafter set forth.
          SECTION 3.02. Delivery of the Pledged Collateral. (a)  Each Grantor
agrees promptly to deliver or cause to be delivered to the Collateral Agent any
and all certificates, instruments or other documents representing or evidencing
Pledged Securities.
          (b) Each Grantor agrees promptly to deliver or cause to be delivered
to the Collateral Agent any and all Pledged Debt Securities; provided that, so
long as no Event of Default shall have occurred and be continuing, Collateral
Agent shall, promptly upon request of such Grantor, make appropriate
arrangements for making any promissory notes pledged by such Grantor available
to such Grantor for purposes of prosecution, collection or renewal.
          (c) Upon delivery to the Collateral Agent, (i) any certificate,
instrument or document representing or evidencing Pledged Securities required to
be delivered pursuant to paragraphs (a) and (b) of this Section 3.02 shall be
accompanied by undated stock powers duly executed in blank or other undated
instruments of transfer satisfactory to the Collateral Agent and duly executed
in blank and by such other instruments and documents as the Collateral Agent may
reasonably request and (ii) all other property comprising part of the Pledged
Collateral delivered pursuant to the terms of this Agreement shall be
accompanied by proper instruments of assignment duly executed by

 



--------------------------------------------------------------------------------



 



the applicable Grantor and such other instruments or documents as the Collateral
Agent may reasonably request. Each delivery of Pledged Securities shall be
accompanied by a schedule describing the applicable securities, which schedule
shall be attached hereto as Schedule II and made a part hereof; provided that
failure to attach any such schedule hereto shall not affect the validity of the
pledge of such Pledged Securities. Each schedule so delivered shall supplement
any prior schedules so delivered.
          SECTION 3.03. Representations, Warranties and Covenants. The Grantors
jointly and severally represent, warrant and covenant to and with the Collateral
Agent, for the benefit of the Secured Parties, that:
     (a) Schedule II (i) correctly sets forth, in respect of each issuer that is
a Loan Party or a Subsidiary thereof, the percentage of the issued and
outstanding shares of each class of the Equity Interests of the issuer thereof
represented by such Pledged Stock and (ii) includes all Equity Interests, debt
securities and promissory notes required to be pledged hereunder;
     (b) the Pledged Stock and Pledged Debt Securities issued by a Loan Party or
a Subsidiary thereof have been duly and validly authorized and issued by the
issuers thereof and (i) in the case of Pledged Stock, are fully paid and
nonassessable and (ii) in the case of Pledged Debt Securities, are legal, valid
and binding obligations of the issuers thereof;
     (c) except for the security interests granted hereunder (or otherwise
permitted under the Securities Purchase Agreement), each Grantor (i) is and,
subject to any transfers made in compliance with the Securities Purchase
Agreement, will continue to be the direct owner, beneficially and of record, of
the Pledged Securities indicated on Schedule II as owned by such Grantor,
(ii) holds the same free and clear of all Liens, (iii) will make no assignment,
pledge, hypothecation or transfer of, or create or permit to exist any security
interest in or other Lien on, the Pledged Collateral, other than transfers made
in compliance with the Securities Purchase Agreement, and (iv) subject to
Section 3.06, will cause any and all Pledged Collateral, whether for value paid
by such Grantor or otherwise, to be forthwith deposited with the Collateral
Agent and pledged or assigned hereunder;
     (d) except for restrictions and limitations imposed by the Transaction
Documents or securities laws generally, the Pledged Collateral is and will
continue to be freely transferable and assignable, and none of the Pledged
Collateral constituting Equity Interests of a Loan Party or a Subsidiary thereof
is or will be subject to any option, right of first refusal, shareholders
agreement, charter or by-law provisions or contractual restriction of any nature
that might prohibit, impair, delay or otherwise affect the pledge of such
Pledged Collateral hereunder, the sale or disposition thereof pursuant hereto or
the exercise by the Collateral Agent of rights and remedies hereunder;

 



--------------------------------------------------------------------------------



 



     (e) each Grantor (i) has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated and
(ii) will defend its title or interest thereto or therein against any and all
Liens (other than any Lien created or permitted by the Transaction Documents),
however arising, of all persons whomsoever;
     (f) no consent or approval of any Governmental Authority, any securities
exchange or any other person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect);
     (g) by virtue of the execution and delivery by each Grantor of this
Agreement, when any Pledged Securities are delivered to the Collateral Agent in
accordance with this Agreement, the Collateral Agent will obtain a legal, valid
and perfected first priority lien upon and security interest in such Pledged
Securities as security for the payment and performance of the Obligations; and
     (h) the pledge effected hereby is effective to vest in the Collateral
Agent, for the ratable benefit of the Secured Parties, the rights of the
Collateral Agent in the Pledged Collateral as set forth herein and all action by
any Grantor necessary or desirable to protect and perfect the Lien on the
Pledged Collateral has been duly taken.
          SECTION 3.04. Certification of Limited Liability Company Interests and
Limited Partnership Interests. Each interest in any limited liability company or
limited partnership which is a Subsidiary and pledged hereunder shall be
represented by a certificate, shall be a “security” within the meaning of
Article 8 of the New York UCC and shall be governed by Article 8 of the New York
UCC.
          SECTION 3.05. Denominations. The Collateral Agent, on behalf of the
Secured Parties, shall hold the Pledged Securities in the name of the applicable
Grantor, endorsed or assigned in blank or in favor of the Collateral Agent. Each
Grantor will promptly give to the Collateral Agent copies of any notices or
other communications received by it with respect to Pledged Securities in its
capacity as the registered owner thereof. The Collateral Agent shall at all
times have the right to require the applicable Grantors to exchange the
certificates representing Pledged Securities for certificates of smaller or
larger denominations for any purpose consistent with this Agreement.
          SECTION 3.06. Voting Rights; Dividends and Interest, Etc. (a)  Unless
and until an Event of Default shall have occurred and be continuing and the
Collateral Agent shall have given the Grantors notice of its intent to exercise
its rights under this Agreement (which notice shall be deemed to have been given
immediately upon the occurrence of an Event of Default under paragraph (h) or
(i) of Article VIII of the Securities Purchase Agreement):
     (i) Each Grantor shall be entitled to exercise any and all voting and/or
other consensual rights and powers inuring to an owner of Pledged

 



--------------------------------------------------------------------------------



 



Securities or any part thereof for any purpose consistent with the terms of this
Agreement, the Securities Purchase Agreement and the other Transaction
Documents; provided, however, that such rights and powers shall not be exercised
in any manner that will materially and adversely affect the rights inuring to a
holder of any Pledged Securities or the rights and remedies of any of the
Collateral Agent or the other Secured Parties under this Agreement or the
Securities Purchase Agreement or any other Transaction Document or the ability
of the Secured Parties to exercise the same.
     (ii) The Collateral Agent shall execute and deliver to each Grantor, or
cause to be executed and delivered to each Grantor, all such proxies, powers of
attorney and other instruments as such Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to paragraph (i) above.
     (iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Securities Purchase Agreement, the other Transaction Documents and
applicable law; provided, however, that any noncash dividends, interest,
principal or other distributions that would constitute Pledged Stock or Pledged
Debt Securities, whether resulting from a subdivision, combination or
reclassification of the outstanding Equity Interests of the issuer of any
Pledged Securities or received in exchange for Pledged Securities or any part
thereof, or in redemption thereof, or as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise, shall be and become part of the Pledged Collateral, and, if received
by any Grantor, shall not be commingled by such Grantor with any of its other
funds or property but shall be held separate and apart therefrom, shall be held
in trust for the ratable benefit of the Secured Parties and shall be forthwith
delivered to the Collateral Agent in the same form as so received (with any
necessary endorsement or instrument of assignment). This paragraph (iii) shall
not apply to dividends between or among the Issuer, the Subsidiary Guarantors
and any Subsidiaries only of property subject to a perfected security interest
under this Agreement; provided that the Issuer notifies the Collateral Agent in
writing, specifically referring to this Section 3.06 at the time of such
non-cash dividend and takes any actions the Collateral Agent reasonably
specifies to ensure the continuance of its perfected security interest in such
property under this Agreement.
          (b) Upon the occurrence and during the continuance of an Event of
Default, after the Collateral Agent shall have notified (or shall be deemed to
have notified pursuant

 



--------------------------------------------------------------------------------



 



to Section 3.06(a)) the Grantors of the suspension of their rights under
paragraph (a)(iii) of this Section 3.06, then all rights of any Grantor to
dividends, interest, principal or other distributions that such Grantor is
authorized to receive pursuant to paragraph (a)(iii) of this Section 3.06 shall
cease, and all such rights shall thereupon become vested in the Collateral
Agent, which shall have the sole and exclusive right and authority to receive
and retain such dividends, interest, principal or other distributions. All
dividends, interest, principal or other distributions received by any Grantor
contrary to the provisions of this Section 3.06 shall be held in trust for the
benefit of the Collateral Agent, shall be segregated from other property or
funds of such Grantor and shall be forthwith delivered to the Collateral Agent
upon demand in the same form as so received (with any necessary endorsement or
instrument of assignment). Any and all money and other property paid over to or
received by the Collateral Agent pursuant to the provisions of this
paragraph (b) shall be retained by the Collateral Agent in an account to be
established by the Collateral Agent upon receipt of such money or other property
and shall be applied in accordance with the provisions of Section 5.02. After
all Events of Default have been cured or waived and each applicable Grantor has
delivered to the Administrative Agent certificates to that effect, the
Collateral Agent shall, promptly after all such Events of Default have been
cured or waived, repay to each applicable Grantor (without interest) all
dividends, interest, principal or other distributions that such Grantor would
otherwise be permitted to retain pursuant to the terms of paragraph (a)(iii) of
this Section 3.06 and that have not been applied to payment of the Obligations.
          (c) Upon the occurrence and during the continuance of an Event of
Default, after the Collateral Agent shall have notified (or shall be deemed to
have notified pursuant to Section 3.06(a)) the Grantors of the suspension of
their rights under paragraph (a)(i) of this Section 3.06, then all rights of any
Grantor to exercise the voting and consensual rights and powers it is entitled
to exercise pursuant to paragraph (a)(i) of this Section 3.06, and the
obligations of the Collateral Agent under paragraph (a)(ii) of this
Section 3.06, shall cease, and all such rights shall thereupon become vested in
the Collateral Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers; provided
that, unless otherwise directed by the Required Purchasers, the Collateral Agent
shall have the right from time to time following and during the continuance of
an Event of Default to permit the Grantors to exercise such rights.
          (d) Any notice given by the Collateral Agent to the Grantors
exercising its rights under paragraph (a) of this Section 3.06 (i) may suspend
the rights of the Grantors under paragraph (a)(i) or paragraph (a)(iii) in part
without suspending all such rights (as specified by the Collateral Agent in its
sole and absolute discretion) and without waiving or otherwise affecting the
Collateral Agent’s rights to give additional notices from time to time
suspending other rights so long as an Event of Default has occurred and is
continuing.

 



--------------------------------------------------------------------------------



 



ARTICLE IV
Security Interests in Personal Property
          SECTION 4.01. Security Interest. (a)  As security for the payment or
performance, as the case may be, in full of the Obligations, each Grantor hereby
assigns and pledges to the Collateral Agent, its successors and assigns, for the
ratable benefit of the Secured Parties, and hereby grants to the Collateral
Agent, its successors and assigns, for the ratable benefit of the Secured
Parties, a security interest (the “Security Interest”), in all right, title or
interest in or to any and all of the following assets and properties now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Article 9 Collateral”):
     (i) all Accounts;
     (ii) all Chattel Paper;
     (iii) all cash and Deposit Accounts;
     (iv) all Documents;
     (v) all Equipment;
     (vi) all Fixtures;
     (vii) all General Intangibles;
     (viii) all Instruments;
     (ix) all Inventory;
     (x) all Investment Property;
     (xi) all Letter-of-Credit Rights;
     (xii) all Commercial Tort Claims;
     (xiii) all books and records pertaining to the Article 9 Collateral; and
     (xiv) to the extent not otherwise included, all Proceeds and products of
any and all of the foregoing and all collateral security and guarantees given by
any person with respect to any of the foregoing;
provided, however, that the Article 9 Collateral shall not include, and in no
event shall the security interest granted under this Section 4.01 attach to
(A) any lease, license, contract, property rights or agreement to which any
Grantor is a party (or to any of its rights or interests thereunder) if the
grant of such security interest would constitute or result in either (x) the
abandonment, invalidation or unenforceability of any right, title or

 



--------------------------------------------------------------------------------



 



interest of any Grantor therein or (y) in a breach or termination pursuant to
the terms of, or a default under, any such lease, license, contract, property
rights or agreement (other than, in each case, to the extent that any such term
would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409
of the UCC, any provision of the Bankruptcy Code or otherwise), (B) any
Grantor’s directors and officers liability insurance policies, (C) any
application for registration of a trademark filed with the United States Patent
and Trademark Office on an intent-to-use basis until such time (if any) as a
statement of use or amendment to allege use is filed, at which time such
trademark shall automatically become part of the Collateral and subject to the
security interest pledged or (D) the Vault Cash Amounts, in an aggregate
principal amount not to exceed $1,097,341.95 under the Vault Cash Agreement in
effect on the Closing Date.
          (b) Each Grantor hereby irrevocably authorizes the Collateral Agent at
any time and from time to time to file in any relevant jurisdiction any initial
financing statements (including fixture filings) with respect to the Article 9
Collateral or any part thereof and amendments thereto that (i) indicate the
Article 9 Collateral as “all assets” of such Grantor or words of similar effect,
and (ii) contain the information required by Article 9 of the Uniform Commercial
Code of each applicable jurisdiction for the filing of any financing statement
or amendment, including (A) whether such Grantor is an organization, the type of
organization and any organizational identification number issued to such Grantor
and (B) in the case of a financing statement filed as a fixture filing, a
sufficient description of the real property to which such Article 9 Collateral
relates. Each Grantor agrees to provide such information to the Collateral Agent
promptly upon request.
          Each Grantor also ratifies its authorization for the Collateral Agent
to file in any relevant jurisdiction any initial financing statements or
amendments thereto if filed prior to the date hereof.
          The Collateral Agent is further authorized to file with the United
States Patent and Trademark Office or United States Copyright Office (or any
successor office or any similar office in any other country) such documents as
may be necessary or advisable for the purpose of perfecting, confirming,
continuing, enforcing or protecting the Security Interest granted by each
Grantor, without the signature of any Grantor, and naming any Grantor or the
Grantors as debtors and the Collateral Agent as secured party.
          (c) The Security Interest is granted as security only and shall not
subject the Collateral Agent or any other Secured Party to, or in any way alter
or modify, any obligation or liability of any Grantor with respect to or arising
out of the Article 9 Collateral.
          SECTION 4.02. Representations and Warranties. The Grantors jointly and
severally represent and warrant to the Collateral Agent and the Secured Parties
that:
          (a) Each Grantor has good and valid rights in and title to the
Article 9 Collateral with respect to which it has purported to grant a Security
Interest hereunder and has full power and authority to grant to the Collateral
Agent, for the ratable benefit of the Secured Parties, the Security Interest in
such Article 9

 



--------------------------------------------------------------------------------



 



Collateral pursuant hereto and to execute, deliver and perform its obligations
in accordance with the terms of this Agreement, without the consent or approval
of any other person other than any consent or approval that has been obtained.
          (b) The Perfection Certificate has been duly prepared, completed and
executed and the information set forth therein (including (x) the exact legal
name of each Grantor and (y) the jurisdiction of organization of each Grantor)
is correct and complete as of the Closing Date. Uniform Commercial Code
financing statements (including fixture filings, as applicable) or other
appropriate filings, recordings or registrations containing a description of the
Article 9 Collateral have been prepared by the Collateral Agent based upon the
information provided to the Administrative Agent and the Secured Parties in the
Perfection Certificate for filing in each governmental, municipal or other
office specified in Section 2 of the Perfection Certificate (or specified by
notice from the Issuer to the Administrative Agent after the Closing Date in the
case of filings, recordings or registrations required by Sections 5.11 or 5.13
of the Securities Purchase Agreement), which are all the filings, recordings and
registrations (other than filings required to be made in the United States
Patent and Trademark Office and the United States Copyright Office in order to
perfect the Security Interest in the Article 9 Collateral consisting of United
States Patents, Trademarks and Copyrights) that are necessary to publish notice
of and protect the validity of and to establish a legal, valid and perfected
security interest in favor of the Collateral Agent (for the ratable benefit of
the Secured Parties) in respect of all Article 9 Collateral in which the
Security Interest may be perfected by filing, recording or registration in the
United States (or any political subdivision thereof), and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements and as may
be required with respect to after-acquired United States Patents, Trademarks and
Copyrights and as to unregistered Copyrights that become registered after the
date hereof. Each Grantor represents and warrants that a fully executed
agreement in the form hereof (or a fully executed short form agreement in form
and substance reasonably satisfactory to the Collateral Agent), and containing a
description of all Article 9 Collateral consisting of Intellectual Property with
respect to United States Patents and United States registered Trademarks (and
Trademarks for which United States registration applications are pending) and
United States registered Copyrights has been delivered to the Collateral Agent
for recording by the United States Patent and Trademark Office and the United
States Copyright Office pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or
17 U.S.C. § 205 and the regulations thereunder, as applicable, and otherwise as
may be required pursuant to the laws of any other necessary jurisdiction, to
protect the validity of and to establish a legal, valid and perfected security
interest in favor of the Collateral Agent (for the ratable benefit of the
Secured Parties) in respect of all Article 9 Collateral consisting of Patents,
Trademarks and Copyrights in which a security interest may be perfected by
filing, recording or registration in the United States (or any political
subdivision thereof), and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary (other than such

 



--------------------------------------------------------------------------------



 



actions as are necessary to perfect the Security Interest with respect to any
Article 9 Collateral consisting of Patents, Trademarks and Copyrights (or
registration or application for registration thereof) acquired or developed
after the date hereof) and as to unregistered Copyrights that become registered
after the date hereof.
          (c) The Security Interest constitutes (i) a legal and valid security
interest in all Article 9 Collateral securing the payment and performance of the
Obligations, (ii) subject to the filings described in Section 4.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) pursuant to the Uniform Commercial Code or other applicable
law in such jurisdictions and (iii) a security interest that shall be perfected
in all Article 9 Collateral in which a security interest may be perfected upon
the receipt and recording of this Agreement with the United States Patent and
Trademark Office and the United States Copyright Office, as applicable. The
Security Interest is and shall be prior to any other Lien on any of the
Article 9 Collateral, other than Liens expressly permitted pursuant to
Section 6.02 of the Securities Purchase Agreement that have priority as a matter
of law.
          (d) The Article 9 Collateral is owned by the Grantors free and clear
of any Lien, except for Liens expressly permitted pursuant to Section 6.02 of
the Securities Purchase Agreement. No Grantor has filed or consented to the
filing of (i) any financing statement or analogous document under the Uniform
Commercial Code or any other applicable laws covering any Article 9 Collateral,
(ii) any assignment in which any Grantor assigns any Collateral or any security
agreement or similar instrument covering any Article 9 Collateral with the
United States Patent and Trademark Office or the United States Copyright Office,
(iii) any notice under the Assignment of Claims Act, or (iv) any assignment in
which any Grantor assigns any Article 9 Collateral or any security agreement or
similar instrument covering any Article 9 Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except, in each case, for Liens expressly permitted pursuant to
Section 6.02 of the Securities Purchase Agreement. No Grantor holds any
Commercial Tort Claims except as indicated on the Perfection Certificate.
          SECTION 4.03. Covenants. (a) Each Grantor agrees promptly to notify
the Collateral Agent in writing of any change in (i) its legal name and/or
address, (ii) its identity or type of organization or corporate structure,
(iii) its Federal Taxpayer Identification Number or organizational
identification number or (iv) its jurisdiction of organization. Each Grantor
agrees promptly to provide the Collateral Agent with certified copies of
organizational documents reflecting any of the changes described in the first
sentence of this paragraph. Each Grantor agrees not to effect or permit any
change referred to in the preceding sentence unless all filings have been made
(or concurrently will be made) under the Uniform Commercial Code or otherwise
that are

 



--------------------------------------------------------------------------------



 



required in order for the Collateral Agent to continue at all times following
such change to have a valid, legal and perfected first priority security
interest in all the Article 9 Collateral. Each Grantor agrees promptly to notify
the Collateral Agent if any material portion of the Article 9 Collateral owned
or held by such Grantor is damaged or destroyed.
          (b) [Intentionally omitted]
          (c) Each Grantor shall, at its own expense, use commercially
reasonable efforts to defend title to the Article 9 Collateral against all
persons and to defend the Security Interest of the Collateral Agent in the
Article 9 Collateral and the priority thereof against any Lien not expressly
permitted pursuant to Section 6.02 of the Securities Purchase Agreement.
          (d) Each Grantor agrees, at its own expense, promptly to execute,
acknowledge, deliver and cause to be duly filed all such further instruments and
documents and take all such actions as the Collateral Agent may from time to
time reasonably request to better assure, obtain, preserve, protect and perfect
the Security Interest and the rights and remedies created hereby, including the
payment of any fees and Taxes required in connection with the execution and
delivery of this Agreement, the granting of the Security Interest and the filing
of any financing or continuation statements (including fixture filings) or other
documents in connection herewith or therewith. If any amount payable to any
Grantor under or in connection with any of the Article 9 Collateral shall be or
become evidenced by any promissory note or other instrument, such note or
instrument shall be promptly pledged and delivered to the Collateral Agent, duly
endorsed in a manner satisfactory to the Collateral Agent.
          Without limiting the generality of the foregoing, each Grantor hereby
authorizes the Collateral Agent, with prompt notice thereof to the Grantors made
not more than once per calendar year, to supplement this Agreement by
supplementing Schedule III or adding additional schedules hereto to identify
specifically any asset or item of a Grantor that may, in the Collateral Agent’s
reasonable judgment, constitute Copyrights, Licenses, Patents or Trademarks that
are the subject of applications or registrations; provided that any Grantor
shall have the right, exercisable within 10 days after it has been notified by
the Collateral Agent of the specific identification of such Collateral, to
advise the Collateral Agent in writing of any inaccuracy of the representations
and warranties made by such Grantor hereunder with respect to such Collateral.
Each Grantor agrees that it will use its commercially reasonable efforts to take
such action as shall be necessary in order that all representations and
warranties hereunder shall be true and correct with respect to such Collateral
within 30 days after the date it has been notified by the Collateral Agent of
the specific identification of such Collateral.
          (e) The Collateral Agent and such persons as the Collateral Agent may
designate shall have the right, upon reasonable notice, at the applicable
Grantor’s own cost and expense, to inspect the Article 9 Collateral, all records
related thereto (and to make extracts and copies from such records) and the
premises upon which any of the Article 9

 



--------------------------------------------------------------------------------



 



Collateral is located, to discuss the applicable Grantor’s affairs with the
officers of such Grantor and its independent accountants and to verify, under
reasonable procedures, the existence, validity, amount, quality, quantity,
value, condition and status of, or any other matter relating to, the Article 9
Collateral, including, in the case of Accounts or other Article 9 Collateral in
the possession of any third person, by (but only after the occurrence and during
the continuance of an Event of Default) contacting Account Debtors or the third
person possessing such Article 9 Collateral for the purpose of making such a
verification. The Collateral Agent shall have the absolute right, subject to
Section 10.16 of the Securities Purchase Agreement, to share any information it
gains from such inspection or verification with any Secured Party. Unless an
Event of Default has occurred and is continuing, Collateral Agent shall
coordinate and conduct such inspections so as to occur concurrently with
inspections being conducted by the Administrative Agent pursuant to Section 5.06
of the Securities Purchase Agreement.
          (f) Upon the occurrence and during the continuance of an Event of
Default, at its option, the Collateral Agent may discharge past due Taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not expressly
permitted pursuant to Section 5.03 or Section 6.02 of the Securities Purchase
Agreement, and may pay for the maintenance and preservation of the Article 9
Collateral to the extent any Grantor fails to do so as expressly required by the
Securities Purchase Agreement or this Agreement, and each Grantor jointly and
severally agrees to reimburse the Collateral Agent on demand for any payment
made or any expense incurred by the Collateral Agent pursuant to the foregoing
authorization; provided, however, that nothing in this paragraph shall be
interpreted as excusing any Grantor from the performance of, or imposing any
obligation on the Collateral Agent or any Secured Party to cure or perform, any
covenants or other promises of any Grantor with respect to Taxes, assessments,
charges, fees, Liens, security interests or other encumbrances and maintenance
as set forth herein or in the other Transaction Documents.
          (g) If at any time any Grantor shall take a security interest in any
property of an Account Debtor or any other person to secure payment and
performance of an Account, such Grantor shall promptly notify the Collateral
Agent of such security interest and, upon the reasonable request of the
Collateral Agent, shall promptly assign such security interest to the Collateral
Agent for the ratable benefit of the Secured Parties. Such assignment need not
be filed of public record unless necessary to continue the perfected status of
the security interest against creditors of and transferees from the Account
Debtor or other person granting the security interest.
          (h) Each Grantor shall remain liable to observe and perform all the
conditions and obligations to be observed and performed by it under each
contract, agreement or instrument relating to the Article 9 Collateral, all in
accordance with the terms and conditions thereof, and each Grantor jointly and
severally agrees to indemnify and hold harmless the Collateral Agent and the
Secured Parties from and against any and all liability for such performance.
          (i) No Grantor shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the

 



--------------------------------------------------------------------------------



 



Article 9 Collateral or permit any notice to be filed under the Assignment of
Claims Act, except, in each case, as expressly permitted by Section 6.02 of the
Securities Purchase Agreement. No Grantor shall make or permit to be made any
transfer of the Article 9 Collateral and each Grantor shall remain at all times
in possession or otherwise in control of the Article 9 Collateral owned by it,
except as permitted by the Securities Purchase Agreement.
          (j) Except as permitted by the Securities Purchase Agreement, no
Grantor will, without the Collateral Agent’s prior written consent, grant any
extension of the time for payment of any Accounts included in the Article 9
Collateral, compromise, compound or settle the same for less than the full
amount thereof, release, wholly or partly, any person liable for the payment
thereof or allow any credit or discount whatsoever thereon, other than
extensions, credits, discounts, compromises, compoundings or settlements granted
or made in the ordinary course of business and consistent with its current
practices and in accordance with such prudent and standard practice used in
industries that are the same as or similar to those in which such Grantor is
engaged.
          (k) Each Grantor, at its own expense, shall maintain or cause to be
maintained insurance covering physical loss or damage to the Inventory and
Equipment in accordance with the requirements set forth in Section 5.02 of the
Securities Purchase Agreement. Each Grantor irrevocably makes, constitutes and
appoints the Collateral Agent (and all officers, employees or agents designated
by the Collateral Agent) as such Grantor’s true and lawful agent (and
attorney-in-fact) for the purpose, upon the occurrence and during the
continuance of an Event of Default, of reasonably making, settling and adjusting
claims in respect of Article 9 Collateral under policies of insurance, endorsing
the name of such Grantor on any check, draft, instrument or other item of
payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect thereto. In the event that any Grantor
at any time or times shall fail to obtain or maintain any of the policies of
insurance required hereby or under the Securities Purchase Agreement or to pay
any premium in whole or part relating thereto, the Collateral Agent may, without
waiving or releasing any obligation or liability of any Grantor hereunder or any
Default or Event of Default, in its sole discretion, obtain and maintain such
policies of insurance and pay such premium and take any other actions with
respect thereto as the Collateral Agent deems advisable. All sums disbursed by
the Collateral Agent in connection with this paragraph, including reasonable
attorneys’ fees, court costs, expenses and other charges relating thereto, shall
be payable, upon demand, by the Grantors to the Collateral Agent and shall be
additional Obligations secured hereby.
          (l) Each Grantor shall maintain, in form and manner reasonably
satisfactory to the Collateral Agent, records of its Chattel Paper and its
books, records and documents evidencing or pertaining thereto.
          SECTION 4.04. Other Actions. In order to further ensure the
attachment, perfection and priority of, and the ability of the Collateral Agent
to enforce, the Security Interest in the Article 9 Collateral, each Grantor
agrees, in each case at such Grantor’s own expense, to take the following
actions with respect to the following Article 9 Collateral:

 



--------------------------------------------------------------------------------



 



          (a) Instruments. If any Grantor shall at any time hold or acquire any
Instruments, such Grantor shall forthwith endorse, assign and deliver the same
to the Collateral Agent, accompanied by such undated instruments of endorsement,
transfer or assignment duly executed in blank as the Collateral Agent may from
time to time reasonably specify; provided that, so long as no Event of Default
shall have occurred and be continuing, the Collateral Agent shall, promptly upon
request of such Grantor, make appropriate arrangements for making any promissory
notes pledged by such Grantor available to such Grantor for purposes of
prosecution, collection or renewal.
          (b) Deposit Accounts. For each Deposit Account that any Grantor at any
time opens or maintains, such Grantor shall, upon the Collateral Agent’s
request, cause the depositary bank to agree to comply at any time with
instructions from the Collateral Agent to such depositary bank directing the
disposition of funds from time to time credited to such Deposit Account, without
further consent of such Grantor or any other person, pursuant to an agreement in
form and substance satisfactory to the Collateral Agent. The Collateral Agent
agrees with each Grantor that the Collateral Agent shall not give any such
instructions or withhold any withdrawal rights from any Grantor, unless an Event
of Default has occurred and is continuing. The provisions of this paragraph
shall not apply to any Deposit Account (i) for which any Grantor, the depositary
bank and the Collateral Agent have entered into a cash collateral agreement
specially negotiated among such Grantor, the depositary bank and the Collateral
Agent for the specific purpose set forth therein, or (ii) which is a zero
balance or payroll account.
          (c) Investment Property. Except to the extent otherwise provided in
Article III, if any Grantor shall at any time hold or acquire any certificated
securities, such Grantor shall forthwith endorse, assign and deliver the same to
the Collateral Agent, accompanied by such undated instruments of transfer or
assignment duly executed in blank as the Collateral Agent may from time to time
reasonably specify. If any securities now or hereafter acquired by any Grantor
are uncertificated and are issued to such Grantor or its nominee directly by the
issuer thereof, such Grantor shall promptly notify the Collateral Agent thereof
and, at the Collateral Agent’s request, pursuant to an agreement in form and
substance reasonably satisfactory to the Collateral Agent, cause the issuer to
agree to comply with instructions from the Collateral Agent as to such
securities, without further consent of any Grantor or such nominee. If any
securities, whether certificated or uncertificated, or other Investment Property
now or hereafter acquired by any Grantor are held by such Grantor or its nominee
through a Securities Intermediary or Commodity Intermediary, such Grantor shall
promptly notify the Collateral Agent thereof and, at the Collateral Agent’s
request, pursuant to an agreement in form and substance reasonably satisfactory
to the Collateral Agent cause such Securities Intermediary or Commodity
Intermediary, as the case may be, to agree to comply with Entitlement Orders
from the Collateral Agent to such Securities Intermediary as to such securities
or other Investment Property, or (as the case may be) to apply any value
distributed on account of any commodity

 



--------------------------------------------------------------------------------



 



contract as directed by the Collateral Agent to such Commodity Intermediary, in
each case without further consent of any Grantor or such nominee. The Collateral
Agent agrees with each Grantor that the Collateral Agent shall not give any such
Entitlement Orders or instructions or directions to any such issuer, Securities
Intermediary or Commodity Intermediary, and shall not withhold its consent to
the exercise of any withdrawal or dealing rights by any Grantor, unless an Event
of Default has occurred and is continuing.
          (d) Electronic Chattel Paper and Transferable Records. If any Grantor
at any time holds or acquires an interest in any Electronic Chattel Paper or any
“transferable record”, as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, such Grantor shall promptly notify the Collateral Agent thereof
and, at the request of the Collateral Agent, shall take such action as the
Collateral Agent may reasonably request to vest in the Collateral Agent control
under New York UCC Section 9-105 of such Electronic Chattel Paper or control
under Section 201 of the Federal Electronic Signatures in Global and National
Commerce Act or, as the case may be, Section 16 of the Uniform Electronic
Transactions Act, as so in effect in such jurisdiction, of such transferable
record. The Collateral Agent agrees with such Grantor that the Collateral Agent
will arrange, pursuant to procedures satisfactory to the Collateral Agent and so
long as such procedures will not result in the Collateral Agent’s loss of
control, for the Grantor to make alterations to the Electronic Chattel Paper or
transferable record permitted under UCC Section 9-105 or, as the case may be,
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or Section 16 of the Uniform Electronic Transactions Act for a party in
control to allow without loss of control, unless an Event of Default has
occurred and is continuing or would occur after taking into account any action
by such Grantor with respect to such Electronic Chattel Paper or transferable
record.
          (e) Letter-of-Credit Rights. If any Grantor is at any time a
beneficiary under a letter of credit now or hereafter issued in favor of such
Grantor, such Grantor shall promptly notify the Collateral Agent thereof and, at
the request and option of the Collateral Agent, such Grantor shall, pursuant to
an agreement in form and substance satisfactory to the Collateral Agent, either
(i) use commercially reasonable efforts to arrange for the issuer and any
confirmer of such letter of credit to consent to an assignment to the Collateral
Agent of the proceeds of any drawing under the letter of credit or (ii) arrange
for the Collateral Agent to become the transferee beneficiary of the letter of
credit, with the Collateral Agent agreeing, in each case, that the proceeds of
any drawing under the letter of credit are to be paid to the applicable Grantor
unless an Event of Default has occurred or is continuing.
          (f) Commercial Tort Claims. If any Grantor shall at any time hold or
acquire a Commercial Tort Claim in an amount reasonably estimated to exceed
$50,000, the Grantor shall promptly notify the Collateral Agent thereof in a

 



--------------------------------------------------------------------------------



 



writing signed by such Grantor including a summary description of such claim and
grant to the Collateral Agent, for the ratable benefit of the Secured Parties,
in such writing a security interest therein and in the proceeds thereof, all
upon the terms of this Agreement, with such writing to be in form and substance
satisfactory to the Collateral Agent.
          SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright
Collateral. (a) Each Grantor agrees that it will not, and will not permit any of
its licensees to, do any act, or omit to do any act, whereby any Patent that is
material to the conduct of such Grantor’s business may become invalidated or
dedicated to the public, and agrees that it shall use commercially reasonable
efforts to mark any products covered by a Patent with the relevant patent number
as necessary and sufficient to establish and preserve its maximum rights under
applicable patent laws.
          (b) Each Grantor (either itself or through its licensees or its
sublicensees) will, for each Trademark material to the conduct of such Grantor’s
business, (i) maintain such Trademark in full force free from any claim of
abandonment or invalidity for non-use, (ii) maintain the quality of products and
services offered under such Trademark, (iii) display such Trademark with notice
of Federal or foreign registration to the extent necessary and sufficient to
establish and preserve its maximum rights under applicable law and (iv) not
knowingly use or knowingly permit the use of such Trademark in violation of any
third party rights.
          (c) Each Grantor (either itself or through its licensees or
sublicensees) will, for each work covered by a material Copyright, continue to
publish, reproduce, display, adopt and distribute the work with appropriate
copyright notice as necessary and sufficient to establish and preserve its
maximum rights under applicable copyright laws.
          (d) Each Grantor shall notify the Collateral Agent promptly if it
knows or has reason to know that any Patent, Trademark or Copyright material to
the conduct of its business may become abandoned, lost or dedicated to the
public, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, United States Copyright Office or
any court or similar office of any country) regarding such Grantor’s ownership
of any Patent, Trademark or Copyright, its right to register the same, or its
right to keep and maintain the same (other than non-final office action in the
course of prosecution).
          (e) In no event shall any Grantor, either itself or through any agent,
employee, licensee or designee, file an application for any Patent, Trademark or
Copyright (or for the registration of any Trademark or Copyright) with the
United States Patent and Trademark Office, United States Copyright Office or any
office or agency in any political subdivision of the United States or in any
other country or any political subdivision thereof, unless it promptly notifies
the Collateral Agent (which notice may be given after such filing), and, upon
request of the Collateral Agent, executes and delivers any and all agreements,
instruments, documents and papers as the Collateral Agent may reasonably request
to evidence the Security Interest in such Patent, Trademark or Copyright, and
each

 



--------------------------------------------------------------------------------



 



Grantor hereby appoints the Collateral Agent as its attorney-in-fact to execute
and file such writings for the foregoing purposes, all acts of such attorney
being hereby ratified and confirmed; such power, being coupled with an interest,
is irrevocable until the termination or release, pursuant to Section 7.16
hereof, of the Lien created hereunder.
          (f) Each Grantor will take all reasonably necessary steps that are
consistent with the practice in any proceeding before the United States Patent
and Trademark Office, United States Copyright Office or any office or agency in
any political subdivision of the United States or in any other country or any
political subdivision thereof, to maintain and pursue each material application
relating to the Patents, Trademarks and/or Copyrights (and to obtain the
relevant grant or registration) and to maintain each issued Patent and each
registration of the Trademarks and Copyrights that is material to the conduct of
any Grantor’s business, including timely filings of applications for renewal,
affidavits of use, affidavits of incontestability and payment of maintenance
fees, and, if consistent with good business judgment, to initiate opposition,
interference and cancellation proceedings against third parties.
          (g) In the event that any Grantor knows or has reason to believe that
any Article 9 Collateral consisting of a Patent, Trademark or Copyright material
to the conduct of any Grantor’s business has been or is about to be infringed,
misappropriated or diluted by a third person in a material respect, such Grantor
promptly shall notify the Collateral Agent and shall, if desirable in such
Grantor’s business judgment, promptly sue for infringement, misappropriation or
dilution and to recover any and all damages for such infringement,
misappropriation or dilution, and take such other actions as are appropriate
under the circumstances to protect such Article 9 Collateral.
          (h) Upon the occurrence and during the continuance of an Event of
Default, each Grantor shall use its reasonable best efforts to obtain all
requisite consents or approvals by the licensor of each Copyright License,
Patent License or Trademark License, and each other material License, to effect
the assignment of all such Grantor’s right, title and interest thereunder to the
Collateral Agent, for the ratable benefit of the Secured Parties, or its
designee.
ARTICLE V
Remedies
     SECTION 5.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Collateral Agent on demand, and it is agreed that the
Collateral Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Article 9 Collateral by the applicable Grantor to the Collateral Agent, or to
license or sublicense, whether general, special or otherwise, and whether on an
exclusive or nonexclusive basis, any such Article 9 Collateral throughout the
world on

 



--------------------------------------------------------------------------------



 



such terms and conditions and in such manner as the Collateral Agent shall
reasonably determine (other than in violation of any then-existing licensing
arrangements to the extent that waivers cannot be obtained), and (b) with or
without legal process and with or without prior notice or demand for
performance, to take possession of the Article 9 Collateral and without
liability for trespass to enter any premises where the Article 9 Collateral may
be located for the purpose of taking possession of or removing the Article 9
Collateral and, generally, to exercise any and all rights afforded to a secured
party under the Uniform Commercial Code or other applicable law. Without
limiting the generality of the foregoing, each Grantor agrees that the
Collateral Agent shall have the right, subject to the mandatory requirements of
applicable law, to sell or otherwise dispose of all or any part of the
Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate. The Collateral Agent shall be
authorized at any such sale (if it deems it advisable to do so) to restrict the
prospective bidders or purchasers to persons who will represent and agree that
they are purchasing the Collateral for their own account for investment and not
with a view to the distribution or sale thereof, and upon consummation of any
such sale the Collateral Agent shall have the right to assign, transfer and
deliver to the purchaser or purchasers thereof the Collateral so sold. Each such
purchaser at any such sale shall hold the property sold absolutely, free from
any claim or right on the part of any Grantor, and each Grantor hereby waives
(to the extent permitted by law) all rights of redemption, stay and appraisal
which such Grantor now has or may at any time in the future have under any rule
of law or statute now existing or hereafter enacted.
          The Collateral Agent shall give each applicable Grantor 10 days’
written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Collateral Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Collateral Agent may fix and state in the notice (if any) of such sale.
At any such sale, the Collateral, or portion thereof, to be sold may be sold in
one lot as an entirety or in separate parcels, as the Collateral Agent may (in
its sole and absolute discretion) determine. The Collateral Agent shall not be
obligated to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given. The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in case any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in case of any such failure, such Collateral may be sold

 



--------------------------------------------------------------------------------



 



again upon like notice. At any public (or, to the extent permitted by law,
private) sale made pursuant to this Agreement, any Secured Party may bid for or
purchase, free (to the extent permitted by applicable law) from any right of
redemption, stay, valuation or appraisal on the part of any Grantor (all said
rights being also hereby waived and released to the extent permitted by
applicable law), the Collateral or any part thereof offered for sale and may
make payment on account thereof by using any claim then due and payable to such
Secured Party from any Grantor as a credit against the purchase price, and such
Secured Party may, upon compliance with the terms of sale, hold, retain and
dispose of such property without further accountability to any Grantor therefor.
For purposes hereof, a written agreement to purchase the Collateral or any
portion thereof shall be treated as a sale thereof; the Collateral Agent shall
be free to carry out such sale pursuant to such agreement and no Grantor shall
be entitled to the return of the Collateral or any portion thereof subject
thereto, notwithstanding the fact that after the Collateral Agent shall have
entered into such an agreement all Events of Default shall have been remedied
and the Obligations paid in full. As an alternative to exercising the power of
sale herein conferred upon it, the Collateral Agent may proceed by a suit or
suits at law or in equity to foreclose this Agreement and to sell the Collateral
or any portion thereof pursuant to a judgment or decree of a court or courts
having competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver. Any sale pursuant to the provisions of this Section 5.01 shall be
deemed to conform to the commercially reasonable standards as provided in
Section 9-610(b) of the New York UCC or its equivalent in other jurisdictions.
          SECTION 5.02. Application of Proceeds. The Collateral Agent shall
apply the proceeds of any collection, sale, foreclosure or other realization
upon any Collateral, including any Collateral consisting of cash, as follows:
     FIRST, to the payment of all costs and expenses incurred by the
Administrative Agent or the Collateral Agent (in their respective capacities as
such hereunder or under any other Transaction Document) in connection with such
collection, sale, foreclosure or realization or otherwise in connection with
this Agreement, any other Transaction Document or any of the Obligations,
including all court costs and the fees and expenses of its agents and legal
counsel, the repayment of all advances made by the Administrative Agent and/or
the Collateral Agent hereunder or under any other Transaction Document on behalf
of any Grantor and any other costs or expenses incurred in connection with the
exercise of any right or remedy hereunder or under any other Transaction
Document;
     SECOND, to the payment in full of all other Obligations (the amounts so
applied to be distributed among the Secured Parties pro rata in accordance with
the amounts of the Obligations owed to them on the date of any such
distribution);
     THIRD, to the Grantors, their successors or assigns, or as a court of
competent jurisdiction may otherwise direct.

 



--------------------------------------------------------------------------------



 



The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.
          SECTION 5.03. Grant of License to Use Intellectual Property. For the
purpose of enabling the Collateral Agent to exercise rights and remedies under
this Agreement at such time as the Collateral Agent shall be lawfully entitled
to exercise such rights and remedies, each Grantor hereby grants to the
Collateral Agent an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to the Grantors), to use, license or
sublicense any of the Article 9 Collateral consisting of Intellectual Property
now owned or hereafter acquired by such Grantor, and wherever the same may be
located, and including in such license access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof, subject, in the case of
Trademarks, to the observance of standards of quality and inspection in
connection with the use of such Trademarks as are sufficient to maintain the
validity and enforceability of such Trademarks. The use of such license by the
Collateral Agent may be exercised, at the option of the Collateral Agent, only
upon the occurrence and during the continuation of an Event of Default;
provided, however, that any license, sublicense or other transaction entered
into by the Collateral Agent in accordance herewith shall be binding upon each
Grantor notwithstanding any subsequent cure of an Event of Default.
     SECTION 5.04. Securities Act, Etc. In view of the position of the Grantors
in relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the U.S. Securities Act of 1933, as
now or hereafter in effect, or any similar statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same. Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable
“blue sky” or other state securities laws or similar laws analogous in purpose
or effect. Each Grantor recognizes that in light of such restrictions and
limitations the Collateral Agent shall, with respect to any sale of the Pledged
Collateral, limit the purchasers to those who will agree, among other things, to
acquire such Pledged Collateral for their own account, for investment, and not
with a view to the distribution or resale thereof. Each Grantor acknowledges and
agrees that in light of such restrictions and limitations, the Collateral Agent,
in its sole and absolute discretion (a) may proceed to make such a sale whether
or

 



--------------------------------------------------------------------------------



 



not a registration statement for the purpose of registering such Pledged
Collateral or part thereof shall have been filed under the Federal Securities
Laws and (b) may approach and negotiate with a limited number of potential
purchasers (including a single potential purchaser) to effect such sale. Each
Grantor acknowledges and agrees that any such sale might result in prices and
other terms less favorable to the seller than if such sale were a public sale
without such restrictions. In the event of any such sale, the Collateral Agent
shall incur no responsibility or liability for selling all or any part of the
Pledged Collateral at a price that the Collateral Agent, in its sole and
absolute discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a limited number of purchasers (or a single purchaser) were
approached. The provisions of this Section 5.04 will apply notwithstanding the
existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Collateral Agent sells.
ARTICLE VI
Indemnity, Subrogation and Subordination
          SECTION 6.01. Indemnity and Subrogation. In addition to all such
rights of indemnity and subrogation as the Subsidiary Guarantors may have under
applicable law (but subject to Section 6.03), the Issuer agrees that (a) in the
event a payment shall be made by any Subsidiary Guarantor under this Agreement,
the Issuer shall indemnify such Subsidiary Guarantor for the full amount of such
payment and such Subsidiary Guarantor shall be subrogated to the rights of the
person to whom such payment shall have been made to the extent of such payment
and (b) in the event any assets of any Subsidiary Guarantor shall be sold
pursuant to this Agreement or any other Security Document to satisfy in whole or
in part a claim of any Secured Party, the Issuer shall indemnify such Subsidiary
Guarantor in an amount equal to the greater of the book value or the fair market
value of the assets so sold.
          SECTION 6.02. Contribution and Subrogation. Each Subsidiary Guarantor
(a “Contributing Subsidiary Guarantor”) agrees (subject to Section 6.03) that,
in the event a payment shall be made by any other Subsidiary Guarantor hereunder
in respect of any Obligation, or assets of any other Subsidiary Guarantor shall
be sold pursuant to any Security Document to satisfy any Obligation owed to any
Secured Party, and such other Subsidiary Guarantor (the “Claiming Subsidiary
Guarantor”) shall not have been fully indemnified by the Issuer as provided in
Section 6.01, the Contributing Subsidiary Guarantor shall indemnify the Claiming
Subsidiary Guarantor in an amount equal to (i) the amount of such payment or
(ii) the greater of the book value or the fair market value of such assets, as
the case may be, in each case multiplied by a fraction of which the numerator
shall be the net worth of the Contributing Subsidiary Guarantor on the date
hereof and the denominator shall be the aggregate net worth of all the
Subsidiary Guarantors on the date hereof (or, in the case of any Subsidiary
Guarantor becoming a party hereto pursuant to Section 7.16, the date of the
supplement hereto executed and delivered by such Subsidiary Guarantor). Any
Contributing Subsidiary Guarantor

 



--------------------------------------------------------------------------------



 



making any payment to a Claiming Subsidiary Guarantor pursuant to this
Section 6.02 shall be subrogated to the rights of such Claiming Subsidiary
Guarantor under Section 6.01 to the extent of such payment.
          SECTION 6.03. Subordination. (a) Notwithstanding any provision of this
Agreement to the contrary, all rights of the Subsidiary Guarantors under
Sections 6.01 and 6.02 and all other rights of indemnity, contribution or
subrogation under applicable law or otherwise shall be fully subordinated to the
indefeasible payment in full of the Obligations. No failure on the part of the
Issuer or any Subsidiary Guarantor to make the payments required by
Sections 6.01 and 6.02 (or any other payments required under applicable law or
otherwise) shall in any respect limit the obligations and liabilities of any
Subsidiary Guarantor with respect to its obligations hereunder, and each
Subsidiary Guarantor shall remain liable for the full amount of its obligations
hereunder.
          (b) The Issuer and each Subsidiary Guarantor hereby agree that all
Indebtedness and other monetary obligations owed by it to the Issuer or any
Subsidiary shall be fully subordinated to the indefeasible payment in full of
the Obligations.
ARTICLE VII
Miscellaneous
          SECTION 7.01. Notices. All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 10.01 of the Securities Purchase Agreement. All
communications and notices hereunder to any Subsidiary Guarantor shall be given
to it in care of the Issuer as provided in Section 10.01 of the Securities
Purchase Agreement.
          SECTION 7.02. Security Interest Absolute. All rights of the Collateral
Agent hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Securities Purchase Agreement, any other Transaction
Document, any agreement with respect to any of the Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Securities Purchase Agreement, any other Transaction Document or any
other agreement or instrument relating to the foregoing, (c) any exchange,
release or non-perfection of any Lien on other collateral, or any release or
amendment or waiver of or consent under or departure from any guarantee,
securing or guaranteeing all or any of the Obligations, or (d) any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Obligations or this Agreement.

 



--------------------------------------------------------------------------------



 



          SECTION 7.03. Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties in the Transaction
Documents and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement or any other Transaction Document
shall be considered to have been relied upon by the Purchasers and shall survive
the execution and delivery of the Transaction Documents and the purchase of any
Notes, regardless of any investigation made by any Purchaser or on its behalf
and notwithstanding that the Collateral Agent or any Purchaser may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any Note is purchased under the Securities Purchase Agreement, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Note or any fee or any other amount payable under any
Transaction Document is outstanding and unpaid.
          SECTION 7.04. Limitation by Law. All rights, remedies and powers
provided in this Agreement may be exercised only to the extent that the exercise
thereof does not violate any applicable provision of law, and all the provisions
of this Agreement are intended to be subject to all mandatory provisions of law
that may be controlling and to be limited to the extent necessary so that they
shall not render this Agreement invalid, unenforceable, in whole or in part, or
not entitled to be recorded, registered or filed under the provisions of any
applicable law.
          SECTION 7.05. Binding Effect; Several Agreement. This Agreement shall
become effective as to any Loan Party when a counterpart hereof executed on
behalf of such Loan Party shall have been delivered to the Collateral Agent and
a counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such Loan Party and the Collateral Agent
and their respective permitted successors and assigns, and shall inure to the
benefit of such Loan Party, the Collateral Agent and the other Secured Parties
and their respective successors and assigns, except that no Loan Party shall
have the right to assign or transfer its rights or obligations hereunder or any
interest herein or in the Collateral (and any such assignment or transfer shall
be void) except as expressly contemplated or permitted by this Agreement or the
Securities Purchase Agreement. This Agreement shall be construed as a separate
agreement with respect to each Loan Party and may be amended, modified,
supplemented, waived or released with respect to any Loan Party without the
approval of any other Loan Party and without affecting the obligations of any
other Loan Party hereunder.
          SECTION 7.06. Successors and Assigns. Whenever in this Agreement any
of the parties hereto is referred to, such reference shall be deemed to include
the permitted successors and assigns of such party; and all covenants, promises
and agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.
          SECTION 7.07. Collateral Agent’s Fees and Expenses; Indemnification.
(a) The parties hereto agree that the Collateral Agent shall be entitled

 



--------------------------------------------------------------------------------



 



to reimbursement of its expenses incurred hereunder as provided in Section 10.05
of the Securities Purchase Agreement.
          (b) Without limitation of its indemnification obligations under the
other Transaction Documents, each Grantor jointly and severally agrees to
indemnify the Collateral Agent and the other Indemnitees against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities, and
related out of pocket expenses, including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in any way connected with, or as a result of, the
execution, delivery or performance of this Agreement or any agreement or
instrument contemplated hereby or any claim, litigation, investigation or
proceeding relating to any of the foregoing or to the Collateral, regardless of
whether any Indemnitee is a party thereto or whether initiated by a third party
or by a Loan Party or any Affiliate thereof; provided, however, that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee. To
the extent permitted by applicable law, no Grantor shall assert, and each
Grantor hereby waives any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions or any Notes or the use of proceeds thereof.
          (c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Transaction
Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the invalidity or unenforceability of any
term or provision of this Agreement or any other Transaction Document, or any
investigation made by or on behalf of the Collateral Agent or any other Secured
Party. All amounts due under this Section 7.07 shall be payable on written
demand therefor and shall bear interest, on and from the date of demand, at the
rate specified in Section 2.04(a) of the Securities Purchase Agreement.
          SECTION 7.08. Collateral Agent Appointed Attorney-in-Fact. Each
Grantor hereby appoints the Collateral Agent as the attorney-in-fact of such
Grantor for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instrument that the Collateral Agent may
deem necessary or advisable to accomplish the purposes hereof following the
occurrence and during the continuance of an Event of Default, which appointment
is irrevocable and coupled with an interest. Without limiting the generality of
the foregoing, the Collateral Agent shall have the right, upon the occurrence
and during the continuance of an Event of Default, with full power of
substitution either in the Collateral Agent’s name or in the name of such
Grantor (a) to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof, (b) to demand, collect, receive payment
of, give receipt for and give discharges and

 



--------------------------------------------------------------------------------



 



releases of all or any of the Collateral, (c) to sign the name of any Grantor on
any invoice or bill of lading relating to any of the Collateral, (d) to send
verifications of Accounts Receivable to any Account Debtor, (e) to commence and
prosecute any and all suits, actions or proceedings at law or in equity in any
court of competent jurisdiction to collect or otherwise realize on all or any of
the Collateral or to enforce any rights in respect of any Collateral, (f) to
settle, compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral, (g) to notify, or to require any
Grantor to notify, Account Debtors to make payment directly to the Collateral
Agent, and (h) to use, sell, assign, transfer, pledge, make any agreement with
respect to or otherwise deal with all or any of the Collateral, and to do all
other acts and things necessary to carry out the purposes of this Agreement in
accordance with its terms, as fully and completely as though the Collateral
Agent were the absolute owner of the Collateral for all purposes; provided,
however, that nothing herein contained shall be construed as requiring or
obligating the Collateral Agent to make any commitment or to make any inquiry as
to the nature or sufficiency of any payment received by the Collateral Agent, or
to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. The Collateral Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence, willful misconduct or bad faith.
          SECTION 7.09. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
          SECTION 7.10. Waivers; Amendment. (a) No failure or delay by the
Collateral Agent, the Administrative Agent or any Purchaser in exercising any
right or power hereunder or under any other Transaction Document shall operate
as a waiver hereof or thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the Collateral
Agent, the Administrative Agent and the Purchasers hereunder and under the other
Transaction Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any
Transaction Document or consent to any departure by any Loan Party therefrom
shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 7.10, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the purchase of a Note shall
not be construed as a waiver of any Default, regardless of whether the
Collateral Agent or any Purchaser may have had notice or knowledge of such
Default at the time. No notice or demand on any Loan Party in any case shall
entitle any Loan Party to any other or further notice or demand in similar or
other circumstances.

 



--------------------------------------------------------------------------------



 



          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Collateral Agent and the Loan Party or Loan Parties with
respect to which such waiver, amendment or modification is to apply, subject to
any consent required in accordance with Section 10.08 of the Securities Purchase
Agreement.
          SECTION 7.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF
THE OTHER TRANSACTION DOCUMENTS. EACH PARTY HERETO HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 7.11.
          SECTION 7.12. Severability. In the event any one or more of the
provisions contained in this Agreement or in any other Transaction Document
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein and
therein shall not in any way be affected or impaired thereby (it being
understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction). The parties shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.
          SECTION 7.13. Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original but all of which when taken together shall
constitute a single contract, and shall become effective as provided in
Section 7.05. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.
          SECTION 7.14. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
          SECTION 7.15. Jurisdiction; Consent to Service of Process. (a) Each of
the Grantors hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any New York State court or Federal
court of the

 



--------------------------------------------------------------------------------



 



United States of America, sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Transaction Document, or for recognition or enforcement
of any judgment, and each of the Loan Parties hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court. Each of the Loan Parties agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement or any other Transaction
Document shall affect any right that the Collateral Agent, the Administrative
Agent or any Purchaser may otherwise have to bring any action or proceeding
relating to this Agreement or any other Transaction Document against any Grantor
or its properties in the courts of any jurisdiction.
          (b) Each of the Loan Parties hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Transaction Document in any court referred to in paragraph (a) of this
Section 7.15. Each of the Loan Parties hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
          (c) Each of the Loan Parties hereby irrevocably consents to service of
process in the manner provided for notices in Section 7.01. Nothing in this
Agreement or any other Transaction Document will affect the right of the
Collateral Agent to serve process in any other manner permitted by law.
          SECTION 7.16. Termination or Release. (a) This Agreement, the
guarantees made herein, the Security Interest, the pledge of the Pledged
Collateral and all other security interests granted hereby shall terminate when
all the Obligations have been indefeasibly paid in full.
          (b) A Subsidiary Guarantor shall automatically be released from its
obligations hereunder and the Security Interests created hereunder in the
Collateral of such Subsidiary Guarantor shall be automatically released upon the
consummation of any transaction permitted by the Securities Purchase Agreement
as a result of which such Subsidiary Guarantor ceases to be a Subsidiary.
          (c) Upon any sale or other transfer by any Grantor of any Collateral
that is permitted under the Securities Purchase Agreement to any person that is
not the Issuer or a Subsidiary Guarantor, or, upon the effectiveness of any
written consent to the release of the Security Interest granted hereby in any
Collateral pursuant to Section 10.08 of the Securities Purchase Agreement, the
Security Interest in such Collateral shall be automatically released.
          (d) In connection with any termination or release pursuant to
paragraph (a), (b) or (c) above, the Collateral Agent shall promptly execute and
deliver to any Grantor, at

 



--------------------------------------------------------------------------------



 



such Grantor’s expense, all Uniform Commercial Code termination statements and
similar documents that such Grantor shall reasonably request to evidence such
termination or release. Any execution and delivery of documents pursuant to this
Section 7.16 shall be without recourse to or representation or warranty by the
Collateral Agent or any Secured Party. Without limiting the provisions of
Section 7.07, the Issuer shall reimburse the Collateral Agent upon demand for
all costs and out-of-pocket expenses, including the reasonable fees, charges and
expenses of counsel, incurred by it in connection with any action contemplated
by this Section 7.16.
          SECTION 7.17. Additional Subsidiaries. Any Subsidiary that is required
to become a party hereto pursuant to Section 5.11 of the Securities Purchase
Agreement shall enter into this Agreement as a Subsidiary Guarantor and a
Grantor upon becoming such a Subsidiary. Upon execution and delivery by the
Collateral Agent and such Subsidiary of a supplement in the form of Exhibit A
hereto, such Subsidiary shall become a Subsidiary Guarantor and a Grantor
hereunder with the same force and effect as if originally named as a Subsidiary
Guarantor and a Grantor herein. The execution and delivery of any such
instrument shall not require the consent of any other Loan Party hereunder. The
rights and obligations of each Loan Party hereunder shall remain in full force
and effect notwithstanding the addition of any new Loan Party as a party to this
Agreement.
          SECTION 7.18. Right of Setoff. If an Event of Default shall have
occurred and is continuing, each Secured Party is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all Collateral (including any deposits (general or special, time
or demand, provisional or final)) at any time held and other obligations at any
time owing by such Secured Party to or for the credit or the account of any
Grantor against any and all of the obligations of such Grantor now or hereafter
existing under this Agreement and the other Transaction Documents held by such
Secured Party, irrespective of whether or not such Secured Party shall have made
any demand under this Agreement or any other Transaction Document and although
such obligations may be unmatured. The rights of each Secured Party under this
Section 7.18 are in addition to other rights and remedies (including other
rights of setoff) which such Secured Party may have.
[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the day and year first above written.

            TRM CORPORATION
      By:   /s/ Richard Stern         Name:   Richard Stern        Title:  
President & Chief Executive Officer        TRM ATM CORPORATION
      By:   /s/ Richard Stern         Name:   Richard Stern        Title:  
President & Chief Executive Officer        TRM COPY CENTERS (USA) CORP.
      By:   /s/ Richard Stern         Name:   Richard Stern        Title:  
President & Chief Executive Officer        TRM ATM ACQUISITION CORP.
      By:   /s/ Richard Stern         Name:   Richard Stern        Title:  
President & Chief Executive Officer        ACCESS CASH INTERNATIONAL LLC
      By:   /s/ Richard Stern         Name:   Richard Stern        Title:  
President & Chief Executive Officer        LJR CONSULTING CORP. D/B/A ACCESS TO
MONEY
      By:   /s/ Richard Stern         Name:   Richard Stern        Title:  
President & Chief Executive Officer        LAMPE, CONWAY & CO., LLC, as
Collateral Agent
      By:   /s/ Richard F. Conway         Name:   Richard F. Conway       
Title:   Director     

[Signature Page to the Guarantee and Collateral Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULES AND EXHIBITS LIST (1)

     
Schedules
     
Schedule I
  Subsidiary Guarantors
Schedule II
  Equity Interests; Pledged Debt Securities
Schedule III
  Intellectual Property
 
   
Exhibits
     
Exhibit A
  Form of Supplement
Exhibit B
  Form of Perfection Certificate

 

(1)   Pursuant to Regulation S-K Item 601(b)(2), the Company agrees to furnish
supplementally a copy of any omitted schedule or exhibit to the Securities and
Exchange Commission upon request.

 